ICJ_152_SanJuanRiver_NIC_CRI_2015-12-16_JUD_01_ME_09_FR.txt.                         DÉCLARATION DE M. LE JUGE AD HOC GUILLAUME

I. Affaire relative à Certaines activités menées par le Nicaragua dans la région frontalière
    Costa Rica ayant présenté à l’issue des audiences de nouvelles conclusions tendant à ce que
   sa souveraineté sur le territoire litigieux soit reconnue  Conclusions tardives et de ce fait
   irrecevables  Respect par le Nicaragua de l’ordonnance du 8 mars 2011  Liberté de
   navigation sur le fleuve San Juan  Régime applicable aux dommages transfrontières causés
   par le dragage du fleuve

II. Affaire relative à la Construction d’une route au Costa Rica le long du fleuve San Juan
     Dommages causés par cette construction au Nicaragua établis, mais absence de preuve du
    caractère important de ces dommages


       1. Je souscris à nombre des conclusions auxquelles est parvenue la Cour. Je souhaiterai
cependant présenter ici quelques observations et préciser en quoi je me sépare sur certains points de
la décision adoptée. Je le ferai en traitant successivement des deux affaires jointes.


           I. AFFAIRE RELATIVE À CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                  DANS LA RÉGION FRONTALIÈRE (COSTA RICA C. NICARAGUA)

       2. Cette première affaire, intitulée affaire relative à Certaines activités menées par le
Nicaragua dans la région frontalière (Costa Rica c. Nicaragua), ne concernait initialement que ces
activités et le Costa Rica concluait exclusivement à la condamnation du Nicaragua pour avoir violé
certaines de ses obligations, en particulier en ne respectant pas la souveraineté du Costa Rica sur la
partie nord d’Isla Portillos (voir notamment les paragraphes 1 et 2 de la requête introductive
d’instance). Dans ses conclusions finales, le Costa Rica demande en outre à la Cour de juger qu’il
a souveraineté sur le territoire litigieux (par. 2 a)).


      3. Dans sa décision, la Cour a dit :

a) que le Costa Rica a souveraineté sur le territoire litigieux tel que défini par la Cour aux
   paragraphes 69 et 70 de son arrêt ;

b) qu’en creusant trois caños et en établissant une présence militaire sur le territoire costa-ricien,
   le Nicaragua a violé la souveraineté de ce dernier.

       4. J’ai voté contre la première décision et en faveur de la seconde. Je crois utile de
m’expliquer sur les motifs de ces votes. Pour ce faire, je rappellerai le droit applicable et la
situation géographique locale avant de préciser ma pensée.


1. Le droit applicable

       5. L’article II du traité de limites entre le Costa Rica et le Nicaragua du 15 avril 1858 dispose
que la limite «entre les deux républiques, à partir de la mer du Nord, partira de l’extrémité de Punta
de Castilla, à l’embouchure du fleuve San Juan de Nicaragua, puis suivra la rive droite de ce fleuve
jusqu’à un point distant de trois milles anglais de Castillo Viejo». L’article IV précise que la baie
de San Juan del Norte sera «commun[e] aux deux républiques». L’article VI ajoute que : «[l]a
République du Nicaragua aura le dominium et l’imperium exclusifs sur les eaux du fleuve San Juan
depuis son origine dans le lac jusqu’à son embouchure dans l’océan Atlantique».

                                                   -2-

      6. Ces dispositions ont été interprétées au point 1 du troisième paragraphe de la sentence du
président Cleveland du 22 mars 1888 selon laquelle :

      «[l]a frontière entre la République du Costa Rica et la République du Nicaragua du
      côté de l’Atlantique commence à l’extrémité de Punta de Castilla à l’embouchure du
      fleuve San Juan de Nicaragua, en leur état respectif au 15 avril 1858. La propriété de
      tous atterrissements à Punta de Castilla sera régie par le droit applicable en la
      matière.»


       7. Devant à son tour interpréter ces textes, le général Alexander, dans sa première sentence
arbitrale du 30 septembre 1897, nota que

      a) «[l]e Costa Rica devait avoir comme ligne de démarcation la rive droite … du
         fleuve» ;

      b) «cette démarcation impliquait aussi, à l’évidence, la propriété, par le Nicaragua, de
         toutes les îles dans le fleuve ainsi que de la rive et du promontoire gauche» ;

      c) «il n’y a qu’un seul point de départ possible pour cette ligne, à savoir le
         promontoire droit de la baie», c’est-à-dire «l’extrémité de Punta de Castill[a], à
         l’embouchure du fleuve», telle qu’elle était en 1858.

L’extrémité de ce promontoire ayant cependant été recouverte par la mer entre 1858 et 1897, le
général Alexander retint comme point de départ de la délimitation ce même promontoire dans l’état
où il se trouvait à l’époque de sa sentence. Il décida par suite que :

      «la ligne initiale de la frontière sera la suivante :

             Son orientation sera nord-est sud-ouest, à travers le banc de sable, de la mer des
      Caraïbes aux eaux de la lagune de Harbor Head. Elle passera au plus près à 300 pieds
      au nord-ouest de la petite cabane qui se trouve actuellement dans les parages. En
      atteignant les eaux de la lagune de Harbor Head, la ligne frontière obliquera vers la
      gauche, en direction du sud-est, et suivra le rivage autour du port jusqu’à atteindre le
      fleuve proprement dit par le premier chenal rencontré. Remontant ce chenal et le
      fleuve proprement dit, la ligne se poursuivra comme prescrit dans le traité.»


      8. Dans sa deuxième sentence du 20 décembre 1897, le général Alexander nota en outre que

      «le fleuve San Juan traverse, dans sa partie inférieure, un delta plan et sablonneux, et
      qu’il est bien sûr possible non seulement que ses rives s’élargissent ou se resserrent de
      manière progressive, mais aussi que ses chenaux soient radicalement modifiés … De
      tels changements, qu’ils soient progressifs ou soudains, auront nécessairement des
      incidences sur la ligne frontière actuelle. Mais, concrètement, les conséquences ne
      pourront être déterminées qu’en fonction des circonstances particulières à chaque cas,
      conformément aux principes du droit international applicables.»

                                                  -3-

Il ajouta que «[l]e mesurage et la démarcation proposés de la ligne frontière seront sans incidence
sur l’application desdits principes». Il conclut que «[c]e mesurage et cette démarcation auront pour
seul effet de permettre de déterminer plus aisément la nature et l’ampleur des modifications
futures».


      9. C’est dans ces conditions que la démarcation a été opérée et que ses résultats ont été
consignés le 2 mars 1898 (minutes Alexander no X).


       10. A titre complémentaire, le général Alexander précisa dans sa troisième sentence du
22 mars 1898 que «[l]es frontières sont destinées à maintenir la paix et, ainsi, à prévenir les
différends en matière de juridiction. A cet effet, la frontière doit être la plus stable possible.» Il en
déduisit que «[l]es fluctuations du niveau des eaux n’auront aucune incidence sur l’emplacement de
la ligne frontière ; en revanche, toute modification des rives ou des chenaux influera sur le tracé de
cette ligne, d’une manière qui sera déterminée au cas par cas selon les règles du droit international
applicables».


       11. On observera que ces diverses sentences ne sont pas d’une cohérence parfaite. En effet
la sentence Cleveland précise que la frontière commence à l’extrémité de Punta de Castilla, à
l’embouchure du fleuve dans l’état où ce promontoire et cette embouchure se trouvaient le
15 avril 1858. Cette sentence semble donc figer la situation telle qu’elle était à une date précise.
En revanche la deuxième et la troisième sentences Alexander n’excluent pas une évolution de la
frontière dans l’avenir.


2. La situation géographique actuelle

      12. Or, et comme on pouvait le prévoir, la situation géographique a profondément évolué
depuis 1897 du fait de l’érosion du rivage à l’est du delta et de son alluvionnement à l’ouest.

a) Le promontoire de Punta de Castilla s’est encore réduit et la borne initiale posée en 1897 est
   aujourd’hui recouverte par les flots.

b) La lagune de Harbour Head a conservé pour l’essentiel son ancienne configuration.

c) Les Parties sont en désaccord en ce qui concerne la situation de la formation sableuse qui
   fermait en partie la lagune en 1897. Le Costa Rica soutient que cette formation subsiste
   seulement dans la partie orientale et qu’elle a disparu dans la partie occidentale. Il estime en
   outre que le caño retenu par les sentences Alexander a également disparu (CR 2015/14, p. 31).
   Le Nicaragua soutient que cette formation existe toujours et qu’elle demeure rattachée à l’île de
   San Juan et à Punta de Castilla (CR 2015/15, p. 24).

d) L’île de San Juan s’est, semble-t-il, rétrécie, mais elle figure toujours sur les cartes les plus
   récentes.

e) Le lit principal du fleuve San Juan est demeuré comparable à ce qu’il était (avec quelques
   légères modifications). Il est toutefois difficile de déterminer quelle est à l’heure actuelle son
   embouchure.

f) La baie de San Juan del Norte s’est complètement ensablée. Elle a disparu, comme d’ailleurs le
   port de Greytown, ainsi que le phare et les installations que M. Vanderbilt avait construits sur
   l’île de San Juan.

                                                  -4-

3. L’arrêt de la Cour

       13. Le Nicaragua rappelle que, selon la première sentence arbitrale du général Alexander, la
frontière à partir du promontoire de Punta de Castilla «suivra le rivage autour du port [à Harbour
Head] jusqu’à atteindre le fleuve proprement dit par le premier chenal rencontré», puis remontera
«[l]e chenal et le fleuve proprement dit». Il soutient qu’aujourd’hui le premier chenal rencontré en
venant de l’est est le caño qu’il a dragué et que la frontière s’établit sur ce chenal. Il en déduit que
les activités qu’il a menées sur ce caño et un peu plus au nord l’ont été en territoire nicaraguayen et
étaient licites. Le Costa Rica le nie.


       14. La Cour a estimé que «la rive droite du caño que le Nicaragua a dragué en 2010 ne
correspond pas à la frontière entre les deux Etats» (par. 92). Je partage entièrement cette opinion et
estime par suite avec la Cour qu’en draguant ce caño, puis en creusant deux autres caños et en
établissant une présence militaire sur les lieux, le Nicaragua a violé la souveraineté territoriale du
Costa Rica.


       15. En revanche la Cour ne pouvait, me semble-t-il, se prononcer sur les conclusions
présentées tardivement par le Costa Rica et tendant à ce que soit reconnue sa souveraineté sur le
territoire litigieux. Aussi bien la Cour n’était-elle pas en mesure de prendre une telle décision au
vu du dossier.


       16. L’article 40, paragraphe 1, du Statut dispose que l’objet du différend doit être indiqué
dans la requête, comme il est rappelé à l’article 38, paragraphe 1, du Règlement de la Cour.
Celle-ci considère que ces exigences sont «essentielles au regard de la sécurité juridique et de la
bonne administration de la justice» (Ahmadou Sadio Diallo (République de Guinée c. République
démocratique du Congo), fond, arrêt, C.I.J. Recueil 2010 (II), p. 656, par. 38 citant Certaines
terres à phosphates à Nauru (Nauru c. Australie), exceptions préliminaires, arrêt,
C.I.J. Recueil 1992, p. 267, par. 69). L’objet d’un différend est ainsi délimité par les demandes
présentées dans la requête. Les demandes additionnelles ne sont recevables que si elles rentrent
dans cet objet ; dans le cas contraire, elles doivent être écartées comme tardives. Cette règle ne
supporte exception que si les demandes nouvelles étaient implicitement contenues dans la requête
ou découlaient directement de la question qui fait l’objet de la requête (Ahmadou Sadio Diallo,
précité, p. 657, par. 41 citant ces deux critères dégagés par la Cour dans l’arrêt sur les exceptions
préliminaires rendu en l’affaire relative à Certaines terres à phosphates à Nauru (Nauru
c. Australie), précité, p. 266, par. 67). Or, en l’espèce, la requête était relative à certaines activités
du Nicaragua dans la zone frontalière et n’avait pas pour objet la détermination du territoire des
Parties. En outre les nouvelles demandes du Costa Rica n’étaient pas implicitement contenues dans
la requête et ne découlaient pas directement de la question qui avait fait l’objet de cette dernière.
Elles transformaient un contentieux de la responsabilité en un contentieux territorial.


       17. J’ajouterai que peu importe le fait que le Nicaragua n’ait pas objecté aux conclusions
nouvelles du Costa Rica, et que l’un de ses conseils ait même admis que les deux Parties
demandaient à la Cour de se prononcer sur le tracé de la frontière et la souveraineté territoriale en
résultant (CR 2015/15, p. 58). Ce faisant, le Nicaragua a certes admis la compétence de la Cour
pour statuer sur les conclusions nouvelles du Costa Rica. Mais il convient de ne pas confondre

                                                           -5-

compétence et recevabilité. Même si ces conclusions nouvelles relevaient de la compétence de la
Cour au titre du forum prorogatum, elles n’en devaient pas moins être présentées dans le respect
des règles de procédure fixées par le Statut et le Règlement de la Cour. Il incombait à la Cour de
s’interroger proprio motu sur la recevabilité des nouvelles conclusions du Costa Rica1.


       18. Cette solution s’imposait d’autant plus que la Cour ne disposait pas de tous les éléments
nécessaires pour se prononcer clairement. Elle a d’ailleurs soigneusement évité de le faire. Tout
en reconnaissant la souveraineté du Costa Rica sur le territoire litigieux, elle s’est en effet abstenue
d’en fixer les limites. Elle a certes défini ce territoire comme «la partie septentrionale [d’]Isla
Portillos … comprise entre la rive droite du caño litigieux, la rive droite du fleuve San Juan
lui-même jusqu’à son embouchure dans la mer des Caraïbes et la lagune de Harbor Head»
(par. 69). Par voie de conséquence, elle a reconnu, en accord avec les Parties, la souveraineté du
Nicaragua sur cette lagune et sur la formation sableuse qui en marque la limite. Elle a également
constaté la souveraineté du Costa Rica sur le territoire litigieux. Mais elle a aussi relevé que les
Parties avaient exprimé des vues divergentes sur la localisation de l’embouchure du fleuve
San Juan dans la mer des Caraïbes sans aborder la question de son emplacement précis. Elle a par
suite décidé de ne pas se prononcer sur ce point (par. 70). Elle a tenu le même raisonnement pour
le segment de la côte caraïbe qui va de la lagune de Harbour Head à l’embouchure du San Juan
(ibid.).


       19. Je comprends les scrupules de la Cour sur ces deux derniers points. Le dossier est muet
sur le premier et incomplet sur le second. Je note en particulier que le professeur Thorne, expert du
Costa Rica, ne traite pas de cette seconde question dans son rapport. Le professeur Kondolf, expert
du Nicaragua, précise par contre que «la lagune semble être reliée sous l’angle hydrologique à
Greytown Harbor à l’ouest, via un chenal se trouvant derrière le cordon littoral» (rapport figurant
en appendice du contre-mémoire du Nicaragua, vol. I, sect. 2.7). En outre ce chenal apparaît sur
certaines photos récentes. Enfin il figure sur les cartes les plus fiables produites par le Costa Rica.
J’aurais par suite tendance à penser que la description des lieux faite par le Nicaragua est plus
proche de la réalité que celle défendue par le Costa Rica. Le silence de la Cour n’en demeure pas
moins compréhensible.


       20. La Cour a ainsi été amenée à définir le territoire litigieux, puis à décider quel Etat avait
souveraineté sur ce territoire sans fixer complètement les limites dudit territoire. Or, selon la
jurisprudence, ««[d]éfinir» un territoire signifie définir ses frontières» (Différend territorial
(Jamahiriya arabe libyenne/Tchad), arrêt, C.I.J. Recueil 1994, p. 26, par. 52). La Cour, en
procédant comme elle l’a fait, a méconnu ce principe, comme elle a méconnu sa jurisprudence
concernant la recevabilité des demandes nouvelles. Il eut été suffisant en l’espèce de constater que
les activités du Nicaragua avaient eu lieu en territoire costa-ricien sans se prononcer sur ces
demandes.


      21. J’ai par ailleurs souscrit aux conclusions de l’arrêt selon lesquelles «en creusant deux
caños en 2013 et en établissant une présence militaire sur le territoire litigieux, le Nicaragua a violé
les obligations auxquelles il était tenu en vertu de l’ordonnance en indication de mesures
conservatoires rendue par la Cour le 8 mars 2011» (point 3 de la décision de la Cour). J’ajouterai
que, contrairement à ce que soutient le Costa Rica, le Nicaragua avait respecté les autres
dispositions de l’ordonnance, comme le reconnaît implicitement la Cour.




      1
          Voir dans ce sens, R. Kolb, La Cour internationale de Justice, Pedone, Paris (2013), p. 256.

                                                -6-

        22. Le point 4 de la décision de la Cour concerne certains incidents évoqués par le
Costa Rica. Il appelle de ma part quelques observations complémentaires. Les deux incidents
mentionnés au paragraphe 135 de l’arrêt emportaient certainement violation de la part du
Nicaragua des droits de navigation que le Costa Rica tient du traité de 1858 tel qu’interprété par la
Cour en faveur des habitants de la rive droite du fleuve. En revanche, les trois autres incidents
mentionnés par le Costa Rica et non retenus par la Cour n’emportaient pas une telle violation
(par. 136). Le premier d’entre eux concernait un instituteur qui aurait été empêché de se rendre à
son école en bateau au motif qu’il n’avait pas obtenu la permission écrite du Nicaragua à cet effet.
Il n’est cependant étayé que par des articles de presse et n’est pas établi. Il en va de même d’un
autre incident impliquant deux habitants du Costa Rica qui, d’après la déclaration de l’officier de
police costa-ricien ayant reçu la plainte, se seraient vu contraints de payer une taxe de départ à un
poste de l’armée nicaraguayenne. Le dernier incident concernait des journalistes qui n’auraient pas
été autorisés à se rendre à Isla Portillos. Mais ces journalistes n’exerçaient aucune activité
commerciale sur le fleuve et n’habitaient pas la rive droite du fleuve San Juan. Dès lors leur
déplacement ne relevait pas des dispositions du traité de 1858 tel qu’interprété par la Cour. Au
total, les deux incidents prouvés sont évidemment regrettables, mais on ne peut manquer de noter
qu’il s’agit là de deux incidents isolés en cinq ans dont on ne saurait tirer des conclusions
concernant le comportement d’ensemble des autorités nicaraguayennes.


       23. Le Costa Rica se plaignait par ailleurs des conditions dans lesquelles le Nicaragua a
procédé au dragage du fleuve San Juan. La Cour a écarté ces conclusions par des motifs recueillant
mon entier accord. Elle a notamment estimé qu’en l’absence de tout dommage transfrontière
résultant du dragage du fleuve, il n’était pas nécessaire pour elle de déterminer le régime de
responsabilité applicable en la matière (par. 119). Elle ne s’est par suite pas prononcée sur la
question de savoir si le régime de responsabilité établi pour ce type de dommage par le traité
de 1858 avait ou non été modifié du fait de l’évolution du droit international coutumier.


      24. A cet égard, je souhaiterai rappeler que, selon le point 6 du troisième paragraphe de la
sentence arbitrale du président Cleveland du 22 mars 1888,

      «[l]a République du Costa Rica ne peut empêcher la République du Nicaragua
      d’exécuter à ses propres frais et sur son propre territoire de tels travaux
      d’amélioration, à condition que le territoire du Costa Rica ne soit pas occupé, inondé
      ou endommagé en conséquence de ces travaux et que ceux-ci n’arrêtent pas ou ne
      perturbent pas gravement la navigation sur ledit fleuve ou sur l’un quelconque de ses
      affluents en aucun endroit où le Costa Rica a le droit de naviguer. La République du
      Costa Rica aura le droit d’être indemnisée si des parties de la rive droite du fleuve
      San Juan qui lui appartiennent sont occupées sans son consentement ou si des terres
      situées sur cette même rive sont inondées ou endommagées de quelque manière que ce
      soit en conséquence de travaux d’amélioration.»


       25. Il ressort de ces dispositions que, pour reprendre les termes de la Cour dans son arrêt du
13 juillet 2009,

      «le Nicaragua peut exécuter [à ses frais] les travaux d’amélioration [de la navigation
      sur le fleuve San Juan] qu’il estime convenables, à condition que lesdits travaux ne
      perturbent pas gravement la navigation sur les affluents du San Juan appartenant au
      Costa Rica» (arrêt, C.I.J. Recueil 2009, p. 269, par. 155).

                                                 -7-


       26. Par ailleurs, selon la sentence du président Cleveland, les opérations d’amélioration
menées à des fins de navigation sur le San Juan doivent l’être sans qu’il y ait occupation du
territoire costa-ricien, sans que celui-ci soit inondé et sans que d’autres dommages soient causés à
ce territoire. La sentence ajoute que le Costa Rica a le droit d’être indemnisé de tout dommage de
ce type.


      27. Les Parties s’opposent sur l’interprétation à donner à cette dernière disposition. Le
Nicaragua soutient qu’en cas de dommage résultant de travaux d’amélioration du fleuve, le
Costa Rica n’est pas en droit d’empêcher la poursuite de ces travaux, mais peut seulement
demander indemnisation du préjudice subi. Le Costa Rica est d’une opinion contraire.


       28. Pour ma part, j’observerai que la première et la seconde phrases du point 6 du troisième
paragraphe de la sentence du président Cleveland n’ont pas la même portée. En effet, le droit à
indemnisation du Costa Rica est reconnu dans la seconde phrase uniquement en cas de dommages
causés à son territoire et non en cas de perturbation grave apportée à la navigation. Par ailleurs les
dommages ponctuels résultant en territoire costa-ricien des travaux menés sur le San Juan
impliquent indemnisation du préjudice subi. Il s’agit là, me semble-t-il, de dommages
transfrontières relevant d’un régime de responsabilité objective (pour un cas analogue, voir les
sentences arbitrales des 16 avril 1938 et 11 mars 1941 dans l’affaire de la Fonderie du Trail,
Nations Unies, Recueil des sentences arbitrales (RSA), t. III, p. 1905-1982). Ce régime de
responsabilité est à mon sentiment toujours applicable. Le traité de 1858 et la sentence Cleveland
donnent au Nicaragua une large liberté d’action pour les travaux à exécuter sur le fleuve San Juan.
Cette liberté comporte une contrepartie : l’obligation d’indemniser le Costa Rica des dommages
causés à son territoire, que ces dommages soient importants ou non. Ce régime spécial qui forme
un tout demeure applicable, et je ne vois pas de raison de restreindre les droits à indemnisation du
Costa Rica, pas plus que les droits à agir du Nicaragua. Ces droits sont indissolublement liés.


       29. Je partage enfin entièrement les conclusions auxquelles la Cour est parvenue lorsqu’elle
a rejeté l’ensemble des conclusions du Costa Rica concernant la réparation des dommages qu’il a
pu subir à l’exception des dommages matériels causés par les activités illicites du Nicaragua sur le
territoire costa-ricien. Ces dommages sont ceux ayant pu résulter de la construction des caños. Ils
sont à l’évidence modestes et l’on peut espérer que les deux Etats pourront parvenir à les évaluer
d’un commun accord.


           II. AFFAIRE RELATIVE À LA CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                  LE LONG DU FLEUVE SAN JUAN (NICARAGUA C. COSTA RICA)

      30. En ce qui concerne cette seconde affaire, je souscris à la décision de la Cour selon
laquelle le Costa Rica, lors de la construction de la route 1856, a violé ses obligations procédurales
en ne procédant pas à une étude d’impact environnementale préalable. Le Nicaragua soutenait en
outre que la construction de la route avait eu un impact préjudiciable important sur le fleuve
San Juan. La Cour a écarté ces prétentions. Je m’y suis rallié avec quelque hésitation et
souhaiterai fournir certaines explications complémentaires à cet égard.


       31. Il ne fait guère de doute que cette route construite à la hâte par diverses entreprises sans
planification technique préalable et sans surveillance suffisante souffrait de nombreuses malfaçons
qui en l’état n’ont été réparées que pour partie et parfois de façon temporaire.

                                                -8-

     32. Les Parties s’accordent pour penser que la construction de la route a entraîné une
augmentation de la charge sédimentaire du fleuve San Juan. Elles divergent sur la quantité de
sédiments en cause.

       Pour le professeur Kondolf, il s’agirait de 190 000 à 250 000 tonnes par an (par. 182). Pour
le professeur Thorne, il s’agirait tout au plus d’environ 75 000 tonnes par an (par. 183). Les
experts discutent en outre de la part dans ces totaux des sédiments grossiers se déposant sur le fond
du fleuve et de ceux restant en suspension. Les premiers, selon les évaluations, vont de 5 à 18 %.

      Les Parties en revanche estiment toutes deux que 90 % des eaux du San Juan se déversent
dans la mer via le fleuve Colorado et 10 % via le cours inférieur du San Juan (par. 198). Elles
s’accordent aussi pour penser que 16 % des sédiments en suspension et 20 % des sédiments
grossiers sont transportés par le San Juan, le reste l’étant par le Colorado (ibid.).

      Sur la base de ces données, le Nicaragua expose que 22 192 tonnes de sédiments se
retrouvent chaque année dans le cours inférieur du San Juan (dont 7600 tonnes de sédiments
grossiers) (CR 2015/10, p. 13). Le Costa Rica soutient que ces derniers sont seulement de l’ordre
de 750 à 1500 tonnes par an (voir notamment le rapport du professeur Thorne figurant en
appendice de la duplique du Costa Rica, vol. I, par. 4.100).


      33. En revanche les Parties s’accordent pour constater que la charge sédimentaire du fleuve
San Juan est déjà très élevée. Le Costa Rica l’évalue à 12 678 000 tonnes par an et l’expert du
Nicaragua mentionne le chiffre de 13 700 000 tonnes (par. 193). Dès lors, la charge annuelle
sédimentaire moyenne attribuable à la route correspond, selon les évaluations, de 0,6 % à 2 % de la
charge sédimentaire totale (par. 186 et 194).


       34. Il me paraît dès lors établi que l’augmentation de la charge sédimentaire du fleuve
résultant de la construction de la route conduisait nécessairement à des travaux de dragage
supplémentaire du bas San Juan et causait ainsi un dommage au Nicaragua.


      35. S’agit-il là d’un dommage frontalier important ? On peut en douter, compte tenu de la
charge en sédiment qui est déjà celle du fleuve San Juan. Le Nicaragua soutient certes que la
charge sédimentaire additionnelle née de la construction de la route, bien que marginale, a créé des
obstacles sérieux à la navigation dans les trois premiers kilomètres du cours inférieur du fleuve. Je
n’exclus nullement qu’il puisse en être ainsi, mais suis contraint de constater que le Nicaragua n’en
apporte pas la preuve et que de ce fait ses conclusions sur ce point ne peuvent qu’être écartées.


                                                                  (Signé) Gilbert GUILLAUME.

